Case 2:19-bk-14989-WB      Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13          Desc
                            Main Document    Page 1 of 16


 1    JEFFREY S. SHINBROT, ESQ. (SBN 155486)
      jeffrey@shinbrotfirm.com
 2    JEFFREY S. SHINBROT, APLC
      15260 Ventura Blvd., Suite 1200
 3    Sherman Oaks, CA 91403
      Telephone: (310) 659-5444
 4    Fax: (310) 878-8304
      Counsel for Shahan Ohanessian and Shoushana
 5    Ohanessian
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

10    In re                                         Case Number:2:19-bk-14989-WB
                                                    Jointly Administered:
11    SCOOBEEZ,                                     2:19-bk-14991-wb;2:19-BK-14997-WB
      SCOOBEEZ GLOBAL INC.,
12    SCOOBUR LLC,
                                                    Chapter 11
13                   Debtors.
                                                    OPPOSITION TO MOTION FOR ENTRY
14                                                  OF ORDER (I) AUTHORIZING THE SALE
      This pleading affects:                        OF SUBSTANTIALLY ALL OF THE
15    All Debtors                      ☐            ASSETS OF DEBTOR OUTSIDE THE
                                                    ORDINARY COURSE OF BUSINESS,
16    SCOOBEEZ;                                     FREE AND CLEAR OF ALL LIENS,
      SCOOBEEZ GLOBAL, INC.,;                       CLAIMS, ENCUMBRANCES AND
17    SCOOBUR LLC.                                  INTERESTS, SUBJECT TO HIGHER AND
                                                    BETTER BIDS; (II) AUTHORIZING THE
18                                                  ASSUMPTION AND ASSIGNMENT OF
                                                    CERTAIN EXECUTORY CONTRACTS
19                                                  AND UNEXPIRED LEASES IN
                                                    CONNECTION WITH SUCH SALE; AND
20                                                  (III) GRANTING RELATED RELIEF;
                                                    REQUEST FOR JUDICIAL NOTICE,
21                                                  DECLARATIONS & EXHIBITS IN
                                                    SUPPORT OF OPPOSITION FILED
22                                                  CONCURRENTLY HEREWITH.

23                                                  Date: October 17, 2019
                                                    Time: 10:00 a.m.
24                                                  Place: Courtroom 1375
                                                           255 East Temple Street.
25                                                         Los Angeles, California
26

27            TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY
28   JUDGE AND ALL INTERESTED PARTIES:
Case 2:19-bk-14989-WB        Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                     Desc
                              Main Document    Page 2 of 16


 1           COMES NOW, Shahan Ohanessian and Shoushana Ohanessian and Object to the

 2   MOTION FOR ENTRY OF ORDER (I) AUTHORIZING THE SALE OF SUBSTANTIALLY

 3   ALL OF THE ASSETS OF DEBTOR OUTSIDE THE ORDINARY COURSE OF BUSINESS,

 4   FREE AND CLEAR OF ALLLIENS, CLAIMS, ENCUMBRANCES AND INTERESTS,

 5   SUBJECT TO HIGHER AND BETTER BIDS; (II) AUTHORIZING THE ASSUMPTION AND

 6   ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN

 7   CONNECTION WITH SUCH SALE; AND (III) GRANTING RELATED RELIEF (the

 8   “Motion”) for the reasons stated in the annexed Memorandum of Points and Authorities, the
     evidence submitted separately herewith in support of the Opposition and argument at the time of
 9
     hearing on the Motion, including that the Debtors have not demonstrated a valid business purpose
10
     for the sale, the sale is lacks good faith, the relief requested is not in best interests of the creditors,
11
     no marketing and insufficient notice has been provided in connection with the Debtors’ attempts
12
     to sell a valuable commercial real property option and bid chilling is present.
13
             Based on the foregoing, Shahan Ohanessian and Shoushana Ohanessian respectfully
14
     request that the Court deny the Motion and grant other relief that the Court deems appropriate,
15
     including the appointment of a Chapter 11 Trustee
16                                                 Respectfully submitted,
17
      Dated: 10/1/2019                                   JEFFREY S. SHINBROT, APLC
18

19                                                       By: /s/Jeffrey S. Shinbrot
                                                               Jeffrey S. Shinbrot,
20                                                             Counsel for Shahan Ohanessian and
21                                                             Shoushana Ohanessian

22

23

24

25

26

27

28

                                                          2
Case 2:19-bk-14989-WB          Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                                              Desc
                                Main Document    Page 3 of 16


 1   Table of Contents
 2      I.      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                OPPOSITION TO SALE MOTION ........................................................................ 1
 3
        II.     STATEMENTS OF FACTS                          ............................................................................. 1
 4
        III.    BID CHILLING BY THE DEBTORS’ MANAGEMENT ...................................... 4
 5
        IV.     THE PROPOSED SALE LACKS GOOD FAITH ................................................... 5
 6
        V.      HILLAIR SHOULD NO BE ENTITLE TO CREDIT BID ..................................... 5
 7
        VI.     NO VALUE TO CREDITORS ................................................................................. 6
 8
        VII.    HILLAIR IS NOT ENTITLED TO SECTION 363(m) PROTECTIONS................ 7
 9
        VIII.   APPOINTMENT OF ATRUSTEE AS ALTERNATIVE RELIEF ......................... 7
10
        IX.     PRAYER FOR RELIEF............................................................................................ 9
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                  1
Case 2:19-bk-14989-WB                 Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                                             Desc
                                       Main Document    Page 4 of 16


 1   Cases
 2   11 U.S.C. §1104(a) .......................................................................................................................... 8
     Bankruptcy Code Section 363(m) .................................................................................................... 7
 3
     Bellevue Place Assocs., 171 B.R. at 623 .......................................................................................... 8
 4
     Bellevue Place Assocs., 171 B.R. at 623; see also In re V. Savino Oil & Heating Co., 99 B.R. 518,
 5     527 n.11 (Bankr. E.D.N.Y. 1988) ................................................................................................ 8
     Ewell,, 958 F.2d at 281 and Community Thrift & Loan v. Suchy (In re Suchy), 786 F.2d 900, 902
 6
       (9th Cir.1985)) ............................................................................................................................. 7
 7   Hirsch v. Pa. Textile Corp. (In re Centennial Textiles, Inc.), 227 B.R. 606, 612 (S.D.N.Y. 1998) 8
 8   In re 240 North Brand Partners, Ltd., 200 B.R. 653 (B.A.P. 9th Cir. 1996) .................................. 6

 9   In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143, 147 (3d Cir.1986)) .............................. 7
     In re Bibo, Inc., 76 F.3d 256 (9th Cir. 1996) ................................................................................... 8
10
     In re Filtercorp, Inc., 163 F.3d 570, 577 (9th Cir. 1998) (citing Ewell v. Diebert (In re Ewell),
11      958 F.2d 276, 281 (9th Cir.1992)) ............................................................................................... 7

12   In re Intercat, Inc., 247 B.R. 911, 920 (Bankr. S.D. Ga. 2000) ....................................................... 8
     In re Nat’l R.V. Holdings, Inc., 390 B.R. 690 (Bankr. C.D. Cal. 2008) .......................................... 8
13
     In re Wilde Horse Enters., Inc., 136 B.R. 830, 841 – 842 (Bankr. C.D. Cal. 1991)(citing In re
14      Chung King, Inc., 753 E2d 547 (7th Cir. 1985) ........................................................................... 5
15   Variable-Parameter Fixture Dev. Corp. v. Comerica Bank-Cal. (In re Morpheus Lights, Inc.),
       228 B.R. 449, 454 (Bankr. N.D. Cal. 1998)................................................................................. 8
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             1
Case 2:19-bk-14989-WB           Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                          Desc
                                 Main Document    Page 5 of 16


 1                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                            OPPOSITION TO SALE MOTION
 2
                                                              I.
 3
                                                   INTRODUCTION
 4
             The Debtors have entered into an agreement to transfer substantially all of their assets to
 5
     their pre-Petition investor, for no discernable value to creditors. More specifically, the Debtors
 6
     propose to trade of all of the assets of $45,000,000.00 a year enterprise, with monthly positive
 7
     cash flow (per the filed Monthly Operating Reports) of approximately $500,000.00, for a credit
 8
     bid of “secured debt,” debt that is subject to an adversary proceeding filed by the Creditor’s
 9
     Committee for mandatory subordination and re-characterization. The Debtors are not melting ice
10   cubes, no business justification for the sale has been articulated and no showing has been made
11   that a sale provides more distribution than a restructuring or liquidation by a bankruptcy trustee.
12   Particularly troubling is the Debtors attempt to provide 363(m) protections to the investor whose
13   claims are subject to subordination, the attempts to prevent the founders of the Debtors to create
14   value for creditors via explicit and implicit bid chilling and the complete surrender of the
15   Debtors’ assets to the investor whose bad acts have been revealed by the Committee. If the
16   Debtors’ current management is unwilling to provide value to the estates’ constituents, a trustee
17   should be appointed to fulfill the purpose of the Bankruptcy Code, to wit, to create a ratable
18   distribution to creditors.

19                                                           II.

20                                           STATEMENT OF FACTS 1

21           1.       On April 30, 2019, (the “Petition Date”), the Debtors filed voluntary petitions for

22   relief under chapter 11 of the Bankruptcy Code, in the United States Bankruptcy Court for the

23   Central District of California, Los Angeles Division. On May 13, 2019, this Court entered its

24   Order granting the joint administration of the Debtor’s cases.

25           2.       The Debtors’ cases were filed after significant controversy with the Debtor’s

26

27
     1
      This Opposition is based on the pleadings and documents filed in the Debtors’ chapter 11 cases, the Request for
     Judicial Notice filed concurrently herewith, the declarations of Mr. Andres Munoz, Mr. Shanan Ohanessian,
     Ms. Shoushana Ohanessian and exhibits thereto filed concurrently herewith.
28
                                                              1
Case 2:19-bk-14989-WB       Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                 Desc
                             Main Document    Page 6 of 16


 1   investor Hillair Capital Management, LLC’s (“Hillair”), including the filing by Hillair of a

 2   motion for appointment of a receiver in the Los Angeles Superior Court.

 3          3.      On May 20, 2019, the United States Trustee filed its Notice of Appointment and

 4   Appointment of Committee of Creditors Holding Unsecured Claims [ECF #72] thereby

 5   appointing the Official Committee of Unsecured Creditors (the “Committee”).

 6          4.      Based on promises by the Debtors’ counsel that a chapter reorganizing chapter 11

 7   plan would be proposed, on May 28, 2019, the Debtor’s founding principal, Mr. Shahan
     Ohanessian, resigned from the Board of Directors of Scoobez. Based on the same promises, Mr.
 8
     Ohanessian consented to the appointment of Mr. Brian Weiss and Mr. Daniel W. Harrow to the
 9
     Board of Directors of Scoobez. (See Declaration of Shahan Ohanessian, filed concurrently
10
     herewith)
11
            5.      Notably, as a condition of continued use of cash-collateral Hillair required the
12
     appointment of Mr. Weiss as the Debtor’s Chief Restructuring Officer (see, Application to
13
     Appoint Chief Restructuring Officer, ECF #63 & 81 (“. . . the Debtors shall file an application
14
     see[k]ing the appointment of a Chief Restructuring Officer (“CRO”), who is acceptable to Hillair,
15
     to oversee the financial and operational functions of the Debtors, . . ..)” and which resulted in Mr.
16
     Weiss’s and Harrow’s appointments to the Board of Directors. Therefore, two of the Debtors’
17
     current board members hold their positions as a result of Hillair’s “approval.”
18
            6.      Mr. Howard Grobstein, is the Debtor’s third board member and he is member of
19
     the panel of Chapter 7 bankruptcy trustees in the Riverside Division of the Central District of
20
     California. Mr. Grobstein does not appear to have been “approved” by the putative buyer.
21
            7.      The Committee has filed an adversary complaint against Hillair for Mandatory
22
     Subordination and Re-characterization of the Hillair’s claim [ECF # 327, the “Adversary
23   Complaint”]. The Adversary Complaint makes clear that Hillar’s claims are defined as
24   “securities” and arise specifically from “the purchase or sale of a security of the Debtors.”
25          8.      Mr. George Voskanian, is the Debtors’ Co-Chief Executive Officer and Chief
26   Financial Officer and Scott A. Sheikh, Esquire, the Debtors’ Co-Chief Executive Officer and
27

28
                                                       2
Case 2:19-bk-14989-WB             Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                        Desc
                                   Main Document    Page 7 of 16


 1   General Counsel. 2

 2              9.       Mr. Sheikh is also Mr. and Mrs. Ohanessian’s personal legal counsel, this fact is

 3   absent from the Court record. (Shahan Ohanessian Dec.).

 4              10.      Voskanian has been engaged in gross financial irregularities yet the Debtor’s

 5   management continues to employ him in an executive management capacity. (Shahan

 6   Ohanessian Dec.).

 7              11.      Sheikh has committed gross violations of his duties of loyalties to the Ohanessians
     during this chapter 11 case, in spite of these actual conflict of interest, the Debtor’s management
 8
     continues to employ him in an executive management capacity.
 9
                12.      Both explicit and implicit bid chilling has occurred by the Debtors’ management.
10
     Filed herewith is the declaration of the Debtors former employee Andres Munoz, evidencing
11
     Voskanian and Sheikh’s intent to “block” the Ohanessian’s attempts to create value for the
12
     Debtors in order to protect their own personal interests.
13
                13.      The Debtors’ current management has refused to reimburse Mrs. Ohanessian for
14
     expenses paid by her on behalf of the Debtor, including expenses include payroll for a
15
     SCOOBEEZ employee and expenses that were pre-approved and that are undisputed.
16
                14.       SCOOBEEZ is a party to a lease agreement for the real property commonly
17
     known as 3463 Foothill Boulevard, Glendale, which includes an Option to Purchase for
18
     $2,150,000.00 (the “Lease Option”).(Declaration of Shahan Ohanessian).
19
                15.      On September 20, 2019, the Debtors filed its “NOTICE OF SALE OF ESTATE
20
     PROPERTY” [ECF # 337]. The notice is completely devoid of any mention of the Debtors’
21
     attempts to “sell” the Lease Option interests to Hillair as part of the instant transaction. No
22
     creditor reviewing the Notice of Sale, the notice of the sale motion nor the sale motion could
23   reasonably be expected to have sufficient notice to bid and/or be heard on the sale of the Debtors’
24   most significant tangible asset. No efforts have been made to expose the Lease Option to the
25   marketplace of brokers and buyers in the commercial property marketplace.
26              16.      The proposed sale includes all cash and accounts receivables of the Debtors,
27
     2
         See Notices of Insider Compensation exhibits to the pleading at ECF# 110 filed in these cases.
28
                                                                 3
Case 2:19-bk-14989-WB       Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                  Desc
                             Main Document    Page 8 of 16


 1   releases Hillair of all claims and provides no disclosure of what creditors will actually receive if

 2   the sale is approved. [see ECF # 329 page 5].

 3          17.     The Debtors’ Monthly Operating Reports reveal significantly healthy companies

 4    with positive cash flow. The report for August, 2019, Report #4 [ECF #322] reveals total

 5    receipts from all prior reports of $12,120,709.00, total disbursements of $10,201,372.00, and an

 6    ending cash balance of $1,719,920.00. This cash balance is after the heavy burden of payments

 7    to the Estates’ professional, $40,000 weekly to Hillair and outrageous salaries paid to Voshanian
      and Sheikh ($50,000 per month combined).
 8
            18.     By May 16, 2016, 16 days after the filing of the Debtors’ bankruptcy cases,
 9
      Hillair had filed a motion with this Court to approve a stipulation with the Debtors that purported
10
      to waive rights to object to the validity of Hillair’s disputed claims, waive the Debtors’ claims
11
      against Hillair, appoint a CRO that is “acceptable to Hillair,” requires that the CRO “liase” with
12
      Voskanian and Sheikh and automatically attaches Hillair’s disputed liens to post-Petition assets
13
      [ECF #61]. This abdication to HIllair occurred prior to the formation of the Committee.
14
            19.     On September 6, 2019, Amazon.com, Inc., filed a proof of claim in the Debtors
15
      chapter 11 case [claim # 31 -1], which seeks indemnification for the following matters: Jassim
16
      Addal v. Amazon.com, Inc.; Scoobeez, Inc., Los Angeles Superior Court Case No. BC719783; ·
17
      Unta Key, et al v. Scoobeez, et al., San Diego County Superior Court Case No. 37-2017-
18
      00018285, consolidated with Case No. 37-2017-0039527; and · Bennie Hamilton v. Scoobeez,
19
      Inc., Amazon Logistics, Inc., Los Angeles Superior Court Case No. BC669835 ( collectively the
20
      “Indemnification Claims”).
21
                                                      III.
22
                        BID CHILLING BY THE DEBTORS’ MANAGEMENT
23          Two of the Debtors’ three board members were effectively appointed by Hillair in
24   exchange for the use of cash collateral. Through the cash collateral stipulations, Hillair controls
25   payments to all professionals and the Debtor’s management including Messrs. Voskanian and
26   Sheikh. Voskanian and Sheik’s salaries were doubled from their pre-Petition salaries to an
27   outrageous $25,000.000 per month each. It is under these conditions that Sheik explicitly
28
                                                       4
Case 2:19-bk-14989-WB         Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                   Desc
                               Main Document    Page 9 of 16


 1   revealed to a SCOOBEEZ employee (who has been terminated by the Debtors) that Voskanian

 2   and Sheik would “block” the Ohanessians from returning to the Debtors because upon their return

 3   he and Voskanian would be “gone.” The Debtor also failed to reimburse Mrs. Ohanessian for

 4   post-Petition expenses that the Debtor had pre-approved and expenses that are undisputed.

 5   Depriving Mrs. Ohaessian of reimbursement payments is an implicit and bad faith attempt to

 6   deprive her of resources for the bid process. Finally, the bid process is not chilled, but is frozen

 7   by the Debtors’ failure to properly disclose and market the sale of the Lease Option. Under these
     circumstances, the instant sale cannot be approved.
 8
                                                       IV.
 9
                              THE PROPOSED SALE LACKS GOOD FAITH
10
               It is fundamental to the bankruptcy process that “[i]n approving any sale outside the
11
     ordinary course of business, the court must... find [that the proposed sale] ... is in the best interest
12
     of the estate, i.e. it is fair and reasonable, that it has been given adequate marketing, that it has
13
     been negotiated and proposed in good faith, that the purchaser is proceeding in good faith, and
14
     that it is an 'arms-length' transaction." In re Wilde Horse Enters., Inc., 136 B.R. 830, 841 – 842
15
     (Bankr. C.D. Cal. 1991)(citing In re Chung King, Inc., 753 E2d 547 (7th Cir. 1985)(other
16
     citations omitted)). None of these factors are present in the proposed sale. There is no evidence
17
     that the Debtor marketed the Lease Option in any meaningful manner. There is inadequate notice
18
     that the Debtor intended to sell this asset. There is no evidence that a ratable distribution to
19
     creditors will result from the proposed transaction.
20
               The proposed purchaser is the Defendant in the Adversary Case filed by the Committee
21
     whose claims are subject to mandatory subordination. The proposed purchaser “approved” the
22
     Debtor’s board (except apparently Mr. Howard Grobstein), pays the Debtors’ management and
23   professionals and pays itself a king’s ransom, through permissive use of its alleged cash
24   collateral. The proposed sale turns the meaning of “good faith” on its head. The proposed
25   transaction cannot be considered either good faith or arms-length in any honest sense and must be
26   denied.
27

28
                                                         5
Case 2:19-bk-14989-WB       Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                  Desc
                             Main Document    Page 10 of 16


 1                                                    V.

 2                    HILLAIR SHOULD NOT BE ENTITLED TO CREDIT BID

 3          Bankruptcy courts deny the right to credit bid for cause where is a bona fide dispute

 4   regarding the validity of the secured creditor's lien. Fisker Automotive Holdings, Inc., 510 B.R. 55

 5   (Bankr. D. Del. 2014). See also In re The Free Lance-Star Publishing Co. of Fredericksburg,

 6   VA, 512 B.R. 798 (Bankr. E.D. Va. 2014. As set forth in detail the Adversary Case, Hillair’s

 7   claims are for damages arising from the purchase or sale securities of the Debtors, subject to
     Mandatory Subordination pursuant to 11 U.S.C. Section 510(b). The gravamen of the
 8
     Committee’s Adversary Case is that since Hillair’s claims arise from the purchase or sale of such
 9
     securities they, pursuant to statute, shall be subordinated to all claims or interests. The Debtors’
10
     make no mention in the sale motion and provide no evidence that this substantial dispute should
11
     be over-looked in the sale process.
12
                                                      VI.
13
                                        NO VALUE TO CREDITORS
14
            The Debtors are required to demonstrate that the sale has a valid business justification and
15
     is proposed in good faith. In re 240 North Brand Partners, Ltd., 200 B.R. 653 (B.A.P. 9th Cir.
16
     1996). Here, the Debtors have stated no business justification for the sale. The Debtors are
17
     profitable and the sale results in no discernable benefit to creditors. There is no evidence
18
     presented that the sale maximizes the value of the Debtors’ assets, to the contrary, it is a complete
19
     surrender of the Debtors’ cash, accounts receivable, Lease Option and businesses to Hillair. The
20
     “consideration” for the sale is:
21

22          In consideration of the sale of the Purchased Assets to Buyer and the other undertakings
            set forth herein, the purchase price (the “Purchase Price”) for
23          the Purchased Assets shall be $9,000,000 (the “Credit Bid Amount”), to be satisfied in the
            form of a credit against the Hillair Obligations in accordance with Section 363(k) of the
24          Bankruptcy Code in satisfaction of all liens and claims of Buyer or its affiliates; provided
            that in the event any Person submits a bid in the sale process that is in excess of Buyer’s
25          then-current bid, then Buyer shall be entitled to increase the Credit Bid Amount up to the
            full amount of the Hillair Obligations in its sole discretion, in a writing signed by Buyer
26          and delivered to Sellers.
27
     [ECF # 318, page 26, Art. 3.1]. The purchase agreement also contain “Working Capital” formulas
28
                                                       6
Case 2:19-bk-14989-WB        Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                  Desc
                              Main Document    Page 11 of 16


 1   [Id. at Section 8.11], but completely fails to disclose how much, if any, of this formula results in a

 2   distribution of creditors.
             There is also insufficient notice to creditors regarding how Amazon’s Indemnification
 3
     Claims shall effect the viability of a sale or a distribution to creditors. Will the Indemnification
 4
     Claims be cured? If so, is there any money left for creditors? The Debtors have provided no
 5
     evidence that tends to prove that a bankruptcy court may find that the sale has been proposed in
 6
     “good faith.” There is no valid business justification for transferring profitable operating
 7
     companies to a disputed creditor whose claims are subject to subordination -- for no ratable value
 8
     to creditors.
 9

10                                                    VII.
11               HILLAIR IS NOT ENTITED TO SECTION 363(m) PROTECTIONS
12           Bankruptcy Code Section 363(m) is a codification of some aspects of equitable mootness
13   with respect to sales. Unlike equitable mootness, however, § 363(m) provides for specific
14   procedures and findings in order to provide certainty for sales. In re PW, LLC, 391 B.R. at 35. “A
15   good faith buyer ‘is one who buys ‘in good faith’ and ‘for value.’’” In re Filtercorp, Inc., 163
16   F.3d 570, 577 (9th Cir. 1998) (citing Ewell v. Diebert (In re Ewell), 958 F.2d 276, 281 (9th
17   Cir.1992)); In re Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143, 147 (3d Cir.1986)). “Lack
18   of good faith is typically shown by ‘fraud, collusion between the purchaser and other bidders or
19   the trustee, or an attempt to take grossly unfair advantage of other bidders.’” Id. (quoting Ewell,,
20   958 F.2d at 281 and Community Thrift & Loan v. Suchy (In re Suchy), 786 F.2d 900, 902 (9th
21   Cir.1985)) (internal modifications omitted).
22           Through the proposed transaction, Hillair provides no value to the creditors of the
23   Debtors’ estates. In contrast, Hillair is released from claims for mandatory subordination and re-
24   characterization of its claims. Hillair has not acted in good faith, rather, through its cash
25   collateral demands it has controlled the Debtor (as it sought to do in the pre-Petition period)
26   resulting is an utterly one-sided deal. Bid chilling is present in this process. A finding of
27   protections pursuant to Section 363(m) is not appropriate under these circumstances.
28
                                                        7
Case 2:19-bk-14989-WB        Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                   Desc
                              Main Document    Page 12 of 16


 1                                                    VIII.

 2                 APPOINTMENT OF A TRUSTEE AS ALTERNATIVE RELIEF

 3           The court may appoint a trustee sua sponte. In re Bibo, Inc., 76 F.3d 256 (9th Cir. 1996).

 4   The Court may order the appointment of a trustee “for cause, including fraud, dishonesty,

 5   incompetence or gross mismanagement of the affairs of the debtor” or “if such appointment is in

 6   the interests of creditors, any equity security-holders and other interests of the estate....” 11

 7   U.S.C. §1104(a). A Chapter 11 debtor and its managers owe fiduciary duties to the debtor’s
     estate and its creditors. Hirsch v. Pa. Textile Corp. (In re Centennial Textiles, Inc.), 227 B.R. 606,
 8
     612 (S.D.N.Y. 1998). “As fiduciaries, the debtor in possession and its managers are obligated to
 9
     treat all parties to the case fairly, maximize the value of the estate, and protect and conserve the
10
     debtor’s property.” (internal citations omitted) In re Nat’l R.V. Holdings, Inc., 390 B.R. 690
11
     (Bankr. C.D. Cal. 2008), quoting Centennial Textiles, 227 B.R. at 612. “In the appropriate case,
12
     the appointment of a trustee is a power which is crucial for the Court to exercise in order to
13
     preserve the integrity of the bankruptcy process and to insure that the interest of creditors are
14
     served.” In re Intercat, Inc., 247 B.R. 911, 920 (Bankr. S.D. Ga. 2000). Where there is doubt
15
     about management’s ability to carry out its fiduciary duties, appointment of a trustee is the
16
     appropriate remedy. See, e.g., Variable-Parameter Fixture Dev. Corp. v. Comerica Bank-Cal. (In
17
     re Morpheus Lights, Inc.), 228 B.R. 449, 454 (Bankr. N.D. Cal. 1998) (citations omitted).
18
             Section 1104(a)(2) provides a “flexible standard for appointment of a trustee even when
19
     no cause exists.” See Bellevue Place Assocs., 171 B.R. at 623; see also In re V. Savino Oil &
20
     Heating Co., 99 B.R. 518, 527 n.11 (Bankr. E.D.N.Y. 1988) (“factors constituting a basis for
21
     appointing a trustee under § 1104(a)(2) are amorphous, diverse, and necessarily involve a great
22
     deal of judicial discretion.”). The standard affords the Bankruptcy Court “particularly wide
23   discretion” to look to the practical realities and necessities involved in appointing a trustee. See
24   Bellevue Place Assocs., 171 B.R. at 623.
25           Under the circumstances of the Debtors’ cases, there is no practical avenue for the
26   Debtors’ current management to maximize recoveries for the estates. The Committee was
27   appointed after the Debtors waived claims against Hillair, and Hillairs’ control of the Debtors’
28
                                                         8
Case 2:19-bk-14989-WB        Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                   Desc
                              Main Document    Page 13 of 16


 1   cash collateral results in insufficient resources for the Committee to prosecute the Adversary

 2   Case. Perhaps the most compelling reason for the appointment of a trustee is that the proposed

 3   transaction with Hillair calls into question the integrity of the bankruptcy process in these chapter

 4   11 cases.

 5                                                     IX

 6                                         PRAYER FOR RELIEF

 7          The Debtors have not demonstrated a valid business purpose for the proposed sale, the
     sale is lacks good faith, the relief requested is not in best interests of the creditors, no marketing
 8
     and insufficient notice has been provided in connection with the Debtors’ attempts to sell a
 9
     valuable commercial real property option and bid chilling is present. Based on the foregoing,
10
     Shahan Ohanessian and Shoushana Ohanessian respectfully request that the Court deny the
11
     Motion and grant other relief that the Court deems appropriate, including the appointment of a
12
     Chapter 11 Trustee.
13

14   Dated: 10/1/2019                                    JEFFREY S. SHINBROT, APLC
15

16                                                       By:/s/Jeffrey S. Shinbrot
                                                         JEFFREY S. SHINBROT, ESQUIRE Counsel
17                                                       for Shahan Ohanessian and Shoushana
                                                         Ohanessian
18

19

20

21

22

23

24

25

26

27

28
                                                        9
        Case 2:19-bk-14989-WB                     Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                                       Desc
                                                   Main Document    Page 14 of 16


                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is:
                                         15260 Ventura Blvd., Suite 1200
                                            Sherman Oaks, CA 91403

A true and correct copy of the foregoing document entitled (specify): OPPOSITION TO MOTION
FOR ENTRY OF ORDER (I) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF
THE ASSETS OF DEBTOR OUTSIDE THE ORDINARY COURSE OF BUSINESS, FREE
AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, SUBJECT
TO HIGHER AND BETTER BIDS; (II) AUTHORIZING THE ASSUMPTION AND
ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
CONNECTION WITH SUCH SALE; AND (III) GRANTING RELATED RELIEF; REQUEST
FOR JUDICIAL NOTICE, DECLARATIONS & EXHIBITS IN SUPPORT OF OPPOSITION
FILED CONCURRENTLY HEREWITH .: will be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below.

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On (date) 10/1/2019, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

    •   John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
    •   Riebert Sterling Henderson shenderson@gibbsgiden.com
    •   Vivian Ho BKClaimConfirmation@ftb.ca.gov
    •   Alvin Mar alvin.mar@usdoj.gov
    •   Ashley M McDow amcdow@foley.com,
        sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
    •   Stacey A Miller smiller@tharpe-howell.com
    •   Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
    •   Shane J Moses smoses@foley.com
    •   Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
    •   Rejoy Nalkara rejoy.nalkara@americaninfosource.com
    •   Anthony J Napolitano anapolitano@buchalter.com,
        IFS_filing@buchalter.com;salarcon@buchalter.com
    •   David L. Neale dln@lnbyb.com
    •   Aram Ordubegian ordubegian.aram@arentfox.com
    •   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
    •   Gregory M Salvato gsalvato@salvatolawoffices.com,
        calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
    •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
    •   Steven M Spector sspector@buchalter.com,
        IFS_efiling@buchalter.com;salarcon@buchalter.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-14989-WB                     Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                                       Desc
                                                   Main Document    Page 15 of 16


    •   Eric K Yaeckel              yaeckel@sullivanlawgroupapc.com
    •
X 2. SERVED BY UNITED STATES MAIL: On (date) 10/1/2019, I served the following persons and/or
entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than
24 hours after the document is filed.
                   NEF
Conway MacKenzie, Inc.
333 S Hope St Ste 3625
Los Angeles, CA 90071

Daimler Trust
c/o BK Servicing, LLC
PO Box 131265
Roseville, MN 55113-0011

Levene Neale Bender Yoo & Brill LLP
10250 Constellation Blvd Ste 1700
Los Angeles, CA 90067

X 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
OR EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
on (date) 10/1/2019, I served the following persons and/or entities by personal delivery, overnight mail service,
or (for those who consented in writing to such service method), by facsimile transmission and/or email as
follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

VIA EMAIL
Debtors Chief Restructuring Officer
Brian Weis: bweiss@force10partners.com
Counsel to the Debtors
Ashley M. McDow: amcdow@foley.com
John A. Simon jsimon@foley.com
Financial Advisors to Debtors
Michael Flynn (mflynn@conwaymackenzie.com)
Debtors investment banker
Attn: Eben Perison eperison@armorysecurities.com) and
Jonathan Brownstein: jbrownstein@armorysecurities.com); (v)
Counsel to the Official Committee
David Neal: dln@lnbyb.com) and John-Patrick Fritz (jpf@lnbyb.com);
Counsel to Staling Horse Bidder:
Attn: Adam Friedman: afriedman@olshanlaw.com)
Attn: Anthony Napolitano:anapolitano@buchalter.com
Steven Spector: sspector@buchalter.com

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:19-bk-14989-WB                      Doc 344 Filed 10/01/19 Entered 10/01/19 14:08:13                                       Desc
                                                   Main Document    Page 16 of 16


Via Attorney Service
Honorable Julia W. Brand
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012

 10/1/2019                      Sandra Rodriguez                                                /s/Sandra Rodriguez
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
